Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.      Claims 1-4 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No.                                   16/820839. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have readily envisioned the instantly claimed invention from the copending claims.  It is noted that copending claimed modified polytetrafluoroethylene of copending claims 1, 3, 8, and 9 encompass the instantly claimed formula (1) and its amounts.  The copending modified polytetrafluoroethylenes are mostly polytetrafluoroethylene in copending claim 3.  This modified polytetrafluoroethylene is therefore expected to have a similar standard specific gravity as the instant claims because it contains the same polytetrafluoroethylene in the overwhelming amount which contributes to the standard specific gravity almost completely.  The instantly claimed standard specific gravity is therefore expected to be necessarily inherent in the copending modified polytetrafluoroethylene.  See MPEP 2112.  
It would have been obvious to one of ordinary skill in the art to make the instantly claimed inventions from the copending claims 1, 3, 8, and 9 because these copending claims encompass the instantly claimed inventions, as discussed above, and would have been expected to give the properties of the copending inventions, including those specifically discussed by the copending claims and those properties inherent to the inventions of the copending claims.

Copending claim 10 gives the limitations of the instant claim 6.
Copending claim 11 gives the limitations of the instant claim 7.
Copending claim 12 gives the limitations of the instant claim 8.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.     Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2010/0036073 Aten et al. 

Regarding claims 1-3:

Aten discloses a modified polytetrafluoroethylene containing functional groups in amounts of 0.001-0.01 weight percent of the FG-perfluoropolymer.  These amounts are equivalent to 10 to 100 ppm.  These amounts fall within the scope of the instantly claimed amounts of formula (1), including the amounts of the instant claims 1 and 2.  The perfluoropolymer may be polytetraethylene.  See Aten, paragraph [0044].  The functional group may come from acrylonitrile, which falls within the scope of the instantly claimed Formula (1) of the instant claims 1 and 3.
Aten does not call its polytetrafluoroethylene “modified polytetrafluoroethylene”.  The instant specification, paragraph [0012], particularly “but may sometimes contain a copolymer having TFE units and Units A” indicates that the modified polytetrafluoroethylene of the instant claims may be one polymer batch containing both TFE units and units A.  Such polymers are mixtures of different molecules as evidenced by average polymer concepts such as average molecular weight, average monomer content, and average monomer sequencing.  Therefore, the polytetrafluoroethylene containing functional groups FG of Aten is a modified polytetrafluoroethylene.
The standard specific gravities of Aten, paragraph [0051] encompass those of the instant claims.

Aten does not exemplify the above modified polytetrafluoroethylenes of their disclosure and does not disclose the instantly claimed inventions in the instantly claimed terms.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the polytetrafluoroethylenes of Aten with acrylonitrile in the instantly claimed amounts of the instantly claimed formula (1) and having the instantly claimed standard specific gravity because Aten encompasses polytetrafluoroethylenes having these values and they would have been expected to give polytetrafluoroethylenes having the properties discussed in Aten and having the properties inherent to the polytetrafluoroethylenes of Aten.


Regarding claim 5:

The exemplified raw dispersion particle size of 235 nm or 0.235 µm falls within the scope of the instantly claimed average primary particle size of the instant claim 5.

Regarding claim 6:

The instant claim 6 is directed to the modified polytetrafluoroethylene of the instant claim 1.  The recitation “which is for paste extrusion molding” is a future intended use which does not further define the product of the instant claim 6 over that of Aten.  Furthermore, given the similarities between the polytetrafluoroethylene of Atens and the instant claim 1, it is expected that the polytetrafluoroethylene of Atens has the ability to be used in paste extrusion molding.  Atens, claim 9, the paste extruded film further evidences this fact.

Regarding claim 7:

The molded article of Aten’s claim 10 falls within the scope of the molded article of the instant claim 7 even if it is not made by paste extrusion molding.  The instant claim 7 is directed to the product, not the method of making it.  See MPEP 2113.

6.     Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2010/0036073 Aten et al., as applied to claims 1-3 and 5-7 in paragraph 5 above, in view of WO 2009/080713 Polastri et al.

The discussion of Aten’s disclosure of paragraph 5 above is repeated here. 

Regarding claim 4:

Aten does not specify the monomers of the instant claim 4.
Aten, paragraph [0034] encompasses monomers having ester groups and ethylenically unsaturated polymerizable groups as giving their functional groups FG.  This section encompasses the monomers of the instant claim 4 but the instant claim 4 monomers are a subgenus of Aten’s broadly disclosed ester monomers.

Polastri shows that it is known to polymerize methyl methacrylate into polytetrafluoroethylenes at paragraphs [0020] and [0025].


It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the polytetrafluoroethylenes of Aten with the monomers of the instant claim 4 because they are encompassed by Aten, paragraph [0034], Polastri teaches polymerizing methyl methacrylate into polytetrafluoroethylenes at paragraphs [0020] and [0025], and modified polytetrafluoroethylenes of Aten having methyl methacrylate as the functional groups FG would have been expected to have the properties of the polytetrafluoroethylenes of Aten, including those properties specified by Aten and those properties inherent to the polytetrafluoroethylenes of Aten.

7.     Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2010/0036073 Aten et al., as applied to claims 1-3 and 5-7 in paragraph 5 above, in view of WO 2017/030094 Higuchi et al. as translated by US Pat. Application Publication No. 2018/0142043 Higuchi et al.

References to Higuchi are directed to US Pat. Application Publication No. 2018/0142043 Higuchi et al.

The discussion of Aten’s disclosure of paragraph 5 above is repeated here. 

Regarding claim 8:

Aten does not disclose the method of the instant claim 8.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to process the polytetrafluoroethylene of Atens, that is discussed in paragraph 5 above, according to the instant claim 8 because Atens discloses forming their polytetrafluoroethylene by paste extrusion at their claim 9, Higuchi discloses paste extruding polytetrafluoroethylene into a bead and stretching it to form a porous bead at Higuchi’s claim 9, and such a porous article made from the polytetrafluoroethylene of Atens would have been expected to have the properties of the polytetrafluoroethylene of Atens coupled with the porous article of Higuchi.

8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PATRICK D NILAND/Primary Examiner, Art Unit 1762